 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                     SACRAMENTO DIVISION

11

12   KENNETH DEAN DAWSON,                                 Case No. 2:18-cv-0354 MCE CKD P
13                                         Plaintiff, ORDER
14                 v.
15
     UNITED STATES GOVERNMENT, et al.,
16
                                        Defendants.
17

18

19        GOOD CAUSE APPEARING, IT IS ORDERED that Defendant’s Request to Opt Out
20   and Vacate Settlement Conference and Vacate the Order Staying the Case (ECF No. 66) is
21   GRANTED. The settlement conference scheduled for October 31, 2019 is VACATED. The
22   writ of habeas corpus ad testificandum issued August 7, 2019 is QUASHED. The stay imposed
23   in this action on July 16, 2019 is LIFTED. Defendant Daily shall file his responsive pleading
24   within 14 days.
25   Dated: August 23, 2019
                                                      _____________________________________
26
                                                      CAROLYN K. DELANEY
27                                                    UNITED STATES MAGISTRATE JUDGE

28
                                                      1
                                                                     [Proposed] Order (2:18-cv-0354 CKD P)
